Title: To Thomas Jefferson from Caspar Wistar, 12 November 1803
From: Wistar, Caspar
To: Jefferson, Thomas


          
            Sir,
            Philada. Novr. 12. 1803.
          
          I beg leave to inform you that Mr Hulings of New Orleans formerly lived in this City & appeared to be a very promising young gentleman—
          He has resided a long time on the Missisippi I have often heard him mentioned & allways with respect as a man of business and a good citizen—
          With the highest esteem I have the honour to be your friend & servant
          
            
              Caspar Wistar Junr
            
          
         